PNG
    media_image1.png
    172
    172
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov




In re Patent No. 10,862,220
Issue Date: December 8, 2020
Application No. 16/464,788
Filing or 371(c) Date: 29 May 2019
For: Antenna for Use in Electronic Communication Systems
:
:
:
:	DECISION ON PETITION
:
:
:

This is a decision on the petition under 37 CFR 1.182, filed February 22, 2021, requesting issuance of duplicate Letters Patent for the above-identified patent and a decision on the Request for Refund.

The petition under 1.182 requesting duplicate Letters Patent is GRANTED.

The Office of Data Management is directed to issue duplicate Letters Patent.

As authorized, the $210 fee for the petition under 37 CFR 1.182 has been assessed to petitioner’s credit card.

The petition on the Request for Refund is DISMISSED.

Applicant files the above request for refund and states that, the original certificate was received by the attorney of record but was subsequently damaged by courier when forwarded to the applicant.

In view of the above, and the fact that the attorney’s courier damage the Letters Patent, which is was no fault of the Office, the request for refund cannot be granted.

Telephone inquiries concerning this decision may be directed to Terri Johnson at (571) 272-2991.  Inquiries regarding the issuance of duplicate Letters Patent may be directed to Kimberly House in the Office of Data Management at (703) 756-1568.





A copy of this decision is being sent to Office of Data Management for issuance of duplicate Letters Patent.




/TERRI S JOHNSON/Paralegal Specialist, OPET                                                                                                                                                                                                        
cc:	Kimberly House, Randolph Square, (Fax No. (571) 270-9958)